By the court.
The words of the 4th section of the act of assembly passed 21st March 1772, (1 Dall. St. Laws, 614,) are express, “ that the goods on the lands or tenements demised, taken by virtue of any execution, shall be liable to the payment of all such sum or sums of money, as are or shall be due for rent, at the time of taking such goods by virtue of such execution. ” The British statute declares,(4 Ruff. Stat.409,) that the goods on such lands shall not be liable to be levied on, unless the plaintiff in the execution shall before the removal of the goods, pay to the landlord, &o. Hence it is said, in the case cited, (Andr. 219,) that relief by way of rule, is a new method of taking advantage of the act. The present motion is strictly regular under our act. The words of it embrace the case before us ; “ the money was due for rent at the time of taking the goods in execution ; ” it was debitum in prmenti, though soluendum in futuro. Such has been the uniform construction of our law, and therefore the rule on the sheriff must be made absolute.